            Case 2:21-cv-02053-GJP Document 1 Filed 05/04/21 Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DONJON MARINE CO., INC.,
100 Central Avenue, Hillside, New Jersey

                              Plaintiff,               Civil Action No.

               v.

ROBIN 5 SHIPPING, INC., in personam,
c/o Interunity Management (Deutschland) GmbH,
Konsul-Smidt-Strasse 76a, 28217 Bremen,
Germany

               and

The M/V CHIQUITA DREAM, her engines,
tackle, equipment, and furnishings, in rem,

                              Defendants.


                         VERIFIED COMPLAINT IN ADMIRALTY

       Plaintiff DONJON MARINE CO., INC. (“Donjon”), by and through its undersigned

attorneys, as and for its Complaint against Defendants, ROBIN 5 SHIPPING INC. (“Robin”), in

personam, and the M/V CHIQUITA DREAM, her engines, tackle, equipment, and furnishings,

in rem, alleges the following upon information and belief:

                                            PARTIES

       1.      At all material times, Donjon was and still is a domestic business entity,

organized and existing by virtue of the laws of the State of New Jersey, with an office and place

of business at 100 Central Avenue, Hillside, New Jersey.

       2.      At all material times, Donjon was the owner of the ocean-going Tug ATLANTIC

SALVOR (IMO No: 7719624)
             Case 2:21-cv-02053-GJP Document 1 Filed 05/04/21 Page 2 of 8




        3.      Defendant Robin is a foreign legal entity with a place of business care of

Interunity Management (Deutschland) GmbH, Konsul-Smidt-Strasse 76a, 28217 Bremen,

Germany and cannot be found within this District.

        4.      The M/V CHIQUITA DREAM is a container vessel owned by Robin and

currently is, or shall be, during this action, within this District.

                                  JURISDICTION AND VENUE

        5.      This action arises from the tow of the M/V CHIQUITA DREAM by the Tug

ATLANTIC SALVOR and is within the Court’s admiralty and maritime jurisdiction under

28 U.S.C. § 1333 (2018) and presents an admiralty and maritime claim within the meaning of

Rule 9(h) of the Federal Rules of Civil Procedure.

        6.      Venue is proper in this Court because the in rem Defendant CHIQUITA DREAM

currently is within the District. Specifically, the vessel is docked at the Philadelphia Navy Yard.

                                  STATEMENT OF THE CLAIM

        7.      On or about March 29, 2021, Donjon was contacted by Five Oceans Salvage SA,

(“Five Oceans”), acting on behalf of Robin, seeking towage assistance for the

CHIQUITA DREAM, which had allegedly suffered an engine room fire and was without power

to navigate. The vessel was sailing for the Port of Wilmington with a cargo of fruit.

        8.      Donjon and Five Oceans, acting on behalf of Robin, entered into a towage

contract on the BIMCO TOWHIRE 2008 form, which provided for a daily hire rate of $28,500

per day or pro rata for partial days. Annexed hereto as Exhibit “1” and incorporated herein, is a

true and authentic copy of the aforementioned towage contract. The Tug was to be on hire from

the time it left a fuel dock in Port Elizabeth, New Jersey until it was released by the Five Oceans

and returned to its home berth in Port Newark, New Jersey.



                                                    2
             Case 2:21-cv-02053-GJP Document 1 Filed 05/04/21 Page 3 of 8




       9.       The Tug ATLANTIC SALVOR went on hire when it departed from Port

Elizabeth at 2200 hours on March 29, 2021.            The Tug proceeded to the location of the

CHIQUITA DREAM.

       10.      Under the terms of the towage contract, Donjon was entitled to a minimum of

three days hire. Donjon invoiced the CHIQUITA DREAM and Five Oceans $85,500, which was

duly paid.

       11.      At 1130 hours on March 31, 2021, after being underway for approximately 37

hours, the Tug ATLANTIC SALVOR arrived in the vicinity of the CHIQUITA DREAM. By

1215 hours, a tow line was attached to the vessel and the tow commenced.

       12.      As the tow proceeded, the weather increased and the CHIQUITA DREAM began

to move erratically. The vessel was down by the bow and was unable to keep her heading

toward the Tug’s stern. The erratic movement of the vessel was causing the Tug to heel up to 30

degrees. For safety reasons, the Tug ceased the tow and waited for the weather to abate by

towing the CHIQUITA DREAM in circles.

       13.      Due to the erratic movement of the vessel, the CHIQUITA DREAM was asked to

release the towing wire so that the Tug could stand-by at a safe distance, but the vessel advised

that it was too dangerous for its crew to go to the bow of the vessel to release the tow line.

       14.      At 1645 hours on April 1, 2021, the captain of the Tug ordered the tow line

disconnected from the Tug, so that the Tug could move to a safe distance from the vessel and

stand-by until the weather improved, at which time the Tug would pick up the tow line and

resume the tow.

       15.      However, at 0925 on April 2, 2021, the CHIQUITA DREAM was able to restart

its engines and got underway. The Tug ATLANTIC SALVOR was directed to follow behind the



                                                  3
          Case 2:21-cv-02053-GJP Document 1 Filed 05/04/21 Page 4 of 8




vessel. Before arriving at Delaware Bay, the crew of the CHIQUITA DREAM released the tow

line, which was lost in the ocean.

       16.     The Tug followed the vessel until it arrived at the Port of Wilmington. The Tug

was released by the vessel and returned to its home berth at 2345 hours on April 3, 2021. The

Tug had been on-hire for 121.75 hours.

       17.     Donjon has duly performed all of the services and actions set forth in the towage

contract on its part to be performed and in accordance with the terms therein.

       18.     Donjon invoiced the CHIQUITA DREAM and Five Oceans for additional hire in

the amount of $59,076.13 and for a replacement tow line in the amount to $31,312.44. Both

invoices remain unpaid.

       19.     The failure of Five Oceans, and its principal Robin, to pay the $90,388.57, due

under the towage contract, although duly demanded by Donjon, gives rise to a maritime claim

and a maritime lien on the CHIQUITA DREAM.

       20.     The towage contract provides for disputes to be resolved in arbitration in London

under English law. Donjon is entitled to commence this proceeding under 9 U.S.C. § 8 against

Robin and the CHIQUITA DREAM “by libel and seizure of the vessel or other property of the

other party according to the usual course of admiralty proceedings, and the court shall then have

jurisdiction to direct the parties to proceed with the arbitration and shall retain jurisdiction to

enter its decree upon the award.”

       21.     This action is brought under 9 U.S.C. § 8 to obtain security in favor of Donjon in

the total amount of $180,777.14 (which is twice the amount of Donjon’s claim fairly stated with

accrued interest and costs, and less than the amount Defendants could be required to post by way

of bond pursuant to 28 U.S.C. § 2464) in respect of its claim in rem against the CHIQUITA



                                                4
              Case 2:21-cv-02053-GJP Document 1 Filed 05/04/21 Page 5 of 8




DREAM and in personam against Robin and, if necessary, to recognize and enforce the

arbitration award, when rendered, as a judgment of the Court.

                                                 COUNT I
                              (Plaintiff v. the CHIQUITA DREAM, in rem)

        22.      Plaintiff incorporates the averments contained in paragraphs 1-21, inclusive, with

the same force and effect as if fully set forth herein.

        23.      As a result of Robin’s breach of the towage contract, Donjon has a maritime claim

against Robin and the vessel, and a maritime lien against the CHIQUITA DREAM.

        24.      Pursuant to Rule C of the Supplemental Rules for Admiralty or Maritime Claims

and Asset Forfeiture Actions of the Federal Rules of Civil Procedure, Donjon is authorized to

assert its maritime lien against the vessel by having the CHIQUITA DREAM arrested and

detained.

                                                 COUNT II
                                     (Plaintiff v. Robin, in personam)

        25.      Plaintiff incorporates the averments contained in paragraphs 1-21, inclusive, with

the same force and effect as if fully set forth herein.

        26.      As a result of Robin’s breach of the towage contract, Donjon has a maritime claim

against it.

        27.      Pursuant to Rule B of the Supplemental Rules for Admiralty or Maritime Claims

and Asset Forfeiture Actions of the Federal Rules of Civil Procedure, if Robin cannot be “found”

within the District, Donjon is authorized to attach the assets of Robin which are located within

the District, as security for its in personam claim.

        28.      As set forth in the accompanying papers, a diligent search of the available sources

reveals that Robin cannot be found within the District. See, e.g. West of England Ship Owners



                                                   5
           Case 2:21-cv-02053-GJP Document 1 Filed 05/04/21 Page 6 of 8




Mut. Ins. Assn. v. McAllister Bros., 829 F. Supp. 122, 123 (E.D. Pa 1993) (a defendant is found

within the district only when (1) it is subject to in personam jurisdiction and (2) it can be found

for service of process within the district.)

        29.     The CHIQUITA DREAM is an asset of Robin that is located within the District

and as such, it is subject to attachment pursuant to Rule B.

        WHEREFORE Plaintiff Donjon Marine Co. Inc. prays that this Court:

                (a)     Issue a warrant in rem pursuant to Supplemental Admiralty Rule C for the

                        arrest of the CHIQUITA DREAM and that all persons claiming an interest

                        in the vessel be cited to appear and answer the matters stated herein;

                (b)     Issue process of maritime attachment and garnishment pursuant to

                        Supplemental Admiralty Rule B to attach the CHIQUITA DREAM and

                        any other tangible and intangible property of Defendant Robin 5 Shipping,

                        Inc., as Defendant cannot be found within the District;

                (c)     Condemn and sell the CHIQUITA DREAM to satisfy the judgment;

                (d)     Condemn and sell the tangible and intangible property of Defendant Robin

                        5 Shipping, Inc. to satisfy the judgment;

                (e)     Retain jurisdiction to enter judgment on an arbitral award in favor of

                        Plaintiff Donjon Marine Co., Inc. in the arbitration arising out of the

                        towage contract; and

                (f)     Award such other and further relief as the Court may deem just, equitable

                        and proper.




                                                  6
         Case 2:21-cv-02053-GJP Document 1 Filed 05/04/21 Page 7 of 8




                                    Respectfully submitted,

                                DEASEY, MAHONEY & VALENTINI, LTD.


                                 By: /s/ George R. Zacharkow
                                    George R. Zacharkow
                                    Attorney I.D. No. 32816
                                    1601 Market Street, Suite 3400
                                    Philadelphia, PA 19103
                                    Tel: 215-587-9400
                                    Email: GZacharkow@DMVLawFirm.com

                                                           - and -

                                 NICOLETTI HORNIG & SWEENEY
                                    Terry L. Stoltz, Esq.
                                    William M. Fennell, Esq.
                                    (pro hac admission forthcoming)
                                    Wall Street Plaza
                                    88 Pine Street, Seventh Floor
                                    New York, New York 10005
                                    Tel: 212-220-3830
                                    E-mail: TStoltz@NicolettiHornig.com
                                    Reference No.: 00001470
                                             wfennell@nicolettihornig.com

                                    Attorneys for Plaintiff Donjon Marine Co., Inc.

Dated: May 4, 2021




                                       7
Case 2:21-cv-02053-GJP Document 1 Filed 05/04/21 Page 8 of 8
